MEMORANDUM **
Appellant Bonita Ruiz Bonner appeals the judgment of the district court in a negligence action against the Las Vegas Tropicana Hotel and Casino (“Tropicana”), after a jury returned a verdict in favor of Tropicana. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm in part and reverse in part.
Evidentiary rulings by the district court are reviewed for an abuse of discretion. B.K.B. v. Maui Police Dep’t, 276 F.3d 1091, 1103 (9th Cir.2002). In the present case, the district court did not abuse its discretion in making its evidentiary rulings. Specifically, the photographs that were excluded by the district court were not of the specific area where Appellant allegedly sustained her injuries. Hence, the district court did not abuse its discretion in excluding them. Furthermore, after reviewing the record, there are no grounds for concluding that the district court abused its discretion in excluding Appellant’s W-2 forms or Appellant’s rebuttal testimony.
Whether a jury instruction misstates the law is reviewed de novo. Beachy v. Boise Cascade Corp., 191 F.3d 1010, 1012 (9th Cir.1999). In this case, we find that the district court did not incorrectly instruct the jury on Nevada law. The district court’s jury instructions were correct and no grounds exist for finding them inadequate or misleading. See Gunlock v. New Frontier Hotel Corp., 78 Nev. 182, 370 P.2d 682, 684 (Nev.1962); Moody v. Manny’s Auto Repair, 110 Nev. 320, 871 P.2d 935, 943 (Nev.1994).
The district judge’s conduct in this case was neither prejudicial nor improper. The district court’s comments about the evidence were made in order to explain and clarify its evidentiary rulings. Moreover, the district court did not abuse its discretion in permitting Tropicana’s counsel to voice his objections in the presence of the jury. Having reviewed the full record in this case, we cannot identify any conduct or incident that was sufficiently prejudicial to warrant a new trial.
The district court erred, however, in calculating its award of costs. While Tropicana’s motion to retax costs was timely, the district court incorrectly included $63 in costs relating to the enlargement of Tropicana’s photographs. Nevada Local Rule 54-7 limits the cost of photographs to those that are 8" x 10" in size or less. *189Tropicana’s photographs were 8" x 11". Accordingly, the Record of Judgment is hereby ordered corrected and Tropicana’s award of costs is reduced from its original figure of $6,156.59 to $6,093.59.
The parties will bear their own costs on appeal.
AFFIRMED IN PART, REVERSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.